TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00096-CV





In the Matter of Q. L. J., Appellant









FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 149,907-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING






PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:   April 5, 1995  
Do Not Publish